Citation Nr: 1717413	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-11 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for intervertebral disc syndrome with degenerative arthritis of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for sensory deficit of the left lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia patella and degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia patella and degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Elizabeth L. Lunn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the case was remanded to schedule a hearing before the Board.  Thereafter, in August 2016, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The Board notes that the appeal originally included a claim for an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine.  In a May 2011 rating decision, the RO, in relevant part, granted service connection for degenerative arthritis of the cervical spine and assigned a 10 percent evaluation, effective from August 4, 2010.  In April 2012, the Veteran appealed the initial rating.  In January 2014, the RO issued a statement of the case (SOC) addressing the issue.  In addition, the RO also issued another SOC addressing the issues on appeal, as listed above.  A substantive appeal (VA Form 9) was received in April 2014, indicating the Veteran wished to appeal all of the issues listed in both of the January 2014 SOCs.  On the VA Form 9, the Veteran's attorney indicated that she recognized that the substantive appeal was being filed late.  She noted that the SOCs did not arrive at her office until after the filing date.  Although she submitted the VA Form 9 more than 60 days after the SOCs were mailed, it was received within one year of the day that the June 2013 rating decision was mailed to the Veteran.  Therefore, the issues listed above remain on appeal.  However, the VA Form 9 was received nearly three years after the May 2011 rating decision.  Therefore, the substantive appeal with respect to the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine was not timely.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the August 2016 hearing, the Veteran's attorney noted that the record contained a December 2012 Social Security Administration (SSA) decision, but the AOJ had not obtained the medical records underlying that decision.  She related that the AOJ had obtained Social Security records pertaining to earlier decisions by SSA.  A review of the record supports this finding.  Therefore, on remand, the AOJ should obtain the medical records underlying the December 2012 SSA decision. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, the Board notes that the Veteran was afforded VA back and knee examinations in September 2012.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include these findings.

The examiner should also determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Although the Board regrets the delay, it is necessary to ensure that the VA examination complies with the requirements of the recent holding in Correia.  Therefore, on remand, the Veteran should be afforded VA examinations to ascertain the severity and manifestations of his service-connected low back and knee disabilities.

In addition, during the August 2016 hearing, the Veteran testified that the sensory of the deficit of the lower extremity is worsening.  Therefore, on remand, he should also be provided a VA examination to ascertain the severity and manifestations of his service-connected disability. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, the Board further finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request a copy of the records upon which the December 2012 SSA decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, knees, and sensory defect of the left leg.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period in September 2012.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right and left knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period in September 2012.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected sensory deficit of the left lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should determine whether the impairment is mild, moderate, or severe with marked muscular atrophy.  He or she should also state whether there is incomplete or complete paralysis (where the foot dangles and drops with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost). 

The examiner should identify and describe any additional manifestations associated with the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the combined effects of his service-connected disabilities and any resulting occupational impairment.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the VA examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work, without regard to his age or nonservice-connected disabilities. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the electronic claims folder.

7.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  
If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




